EXHIBIT 10.29

IMPORTANT INFORMATION ON THE SEPARATION PROGRAM

APPLICABLE TO LEGACY MERCK

“REBADGED EMPLOYEES”

This Brochure applies to “Legacy Merck Employees” as defined in the Merck & Co.,
Inc. US Separation Benefits Plan (the “Separation Benefits Plan”) who are
“Rebadged Employees” (as defined in the Separation Benefits Plan)

This Brochure does not apply to Legacy Merck Employees who are “Separated
Employees,” “Separated Retirement Eligible Employees,” or “Bridge-Eligible
Employees” as those terms are defined in the brochures applicable to those
groups. If you are a Legacy Merck Employee who is a “Separated Employee,”
“Separated Retirement Eligible Employee,” or “Bridge-Eligible Employee,” see the
brochure that applies to you.

Effective Date: As of January 1, 2012

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011



--------------------------------------------------------------------------------

Table Of Contents

 

Brochure Overview      3    Separation Program Overview      4    Retirement
Plan      5   

•      “Terminated Vested”—If You Are Not Pension Retirement Eligible or You Are
Pension Bridge Eligible and You Do Not Sign the Separation Letter

     5   

•      “Retired”—If You Are Pension Retirement Eligible—Whether or Not You Sign
the Separation Letter

     5   

•      Separation Program—Pension Bridge—If You Are Pension Bridge Eligible And
You Sign the Separation Letter

     6   

•      Separation Program—Rule of 85 Transition Benefit—If You Are Pension
Retirement Eligible And You Sign the Separation Letter

     8   

•      Retirement Plan—Other Information

     9    Medical (including Prescription Drug) and Dental      10   

•      COBRA—If You Are Not Retiree Healthcare Eligible or You Are Retiree
Healthcare Bridge Eligible And You Do Not Sign the Separation Letter

     10   

•      Retiree Healthcare—If You Are Retiree Healthcare Eligible; Separation
Program—If You Are Retiree Healthcare Bridge Eligible and You Sign the
Separation Letter

     11   

•      Merck Retiree Healthcare Benefits—In General

     11   

•      Coordination with Medicare

     13    Life Insurance      13    Health and Life Insurance Benefits Overview
Chart      14    Stock Options, Restricted Stock Units and Performance Stock
Units      14   

•      “Separated” or “Involuntarily Terminated” For Purposes of Stock Options,
RSUs and PSUs—If You Are Not Pension Retirement Eligible or You Are Pension
Bridge Eligible and You Do Not Sign the Separation Letter

     14   

•      Stock Options (separation /involuntary termination terms)

     15   

•      RSUs (separation /involuntary termination terms)

     15   

•      PSUs (separation /involuntary termination terms)

     16   

•      “Retired” For Purposes of Stock Options, RSUs and PSUs—If You Are Pension
Retirement Eligible; Separation Program—If You Are Pension Bridge Eligible And
You Sign the Separation Letter

     16   

•      Stock Options (retirement terms)

     17   

•      RSUs (retirement terms)

     17   

•      PSUs (retirement terms)

     18   

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

1



--------------------------------------------------------------------------------

 

Annual Incentive Program/Executive Incentive Program (“AIP/EIP”)      18   

•      If You Are Not Pension Retirement Eligible And Your Separation Date
Occurs Between January 1 And June 30

     19   

•      Separation Program—If You Are Not Pension Retirement Eligible and Your
Separation Date Occurs On or After July 1 and On Or Before December 31 or You
Are Pension Retirement Eligible and, In Either Case You Sign the Separation
Letter

     19   

•      If You Are Pension Retirement Eligible and You Do Not Sign the Separation
Letter

     20    Other Benefits And Programs      21   

•      Business Travel Accident

     21   

•      Dependent Care Flexible Spending Account

     21   

•      Group Auto & Homeowners Insurance

     21   

•      Group Legal Plan

     21   

•      Health and Insurance Benefits

     21   

•      Health Care Flexible Spending Account

     22   

•      Long Term Care

     22   

•      Long Term Disability

     22   

•      Merck Deferral Program

     23   

•      Sales Incentive Plan

     23   

•      Savings Plan

     23   

•      Short Term Disability

     24   

•      Vacation Pay/Floating Holidays

     24   

•      Vision

     24    Other Important Information      25    Glossary of Definitions     
26   

Note: Capitalized Terms used in this Brochure are generally defined in the
Glossary of Definitions.

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

2



--------------------------------------------------------------------------------

Brochure Overview

This Brochure summarizes the benefits for which a “Legacy Merck Employee” who is
a “Rebadged Employee” (as such terms are defined in the Separation Benefits
Plan) may be eligible under Merck’s Separation Program and other employee
benefit plans and programs of Merck & Co., Inc. and its subsidiaries. Unless
otherwise noted, it is not an official plan document. The terms and conditions
of Merck’s employee benefit plans and programs applicable on an employee’s
termination of employment from the Employer are as described in the official
plan documents, including applicable summary plan descriptions (“SPDs”) and
applicable summaries of material modification, in each case previously provided
to you or provided to you with this Brochure, as such plans and programs (and
the applicable SPDs) may be amended from time to time. A copy of the applicable
SPDs and applicable summaries of material modification can be obtained on line
at http://one.merck.com/sites/sa/en-us/Pages/USMerckSummaryPlanDescriptions.aspx
or by calling the Merck Benefits Service Center at Fidelity at 800-666-3725.
Unless otherwise noted below, to the extent the information in this Brochure
differs from the official plan documents, the official plan documents will
control.

Rebadged Employees are only those employees who are designated by the Employer
or the Parent as “Rebadged Employees.” Benefits described in this Brochure only
apply to Legacy Merck Employees who are Rebadged Employees and do not apply to
any other employees of Merck or its subsidiaries or affiliates, including the
Employer.

If you have been designated as a Rebadged Employee, the Employer or Parent will
provide you with the Separation Letter. In order to receive the benefits under
the Separation Program for which a release of claims is required, you must sign
and return the Separation Letter by the date stated in the letter (the
“Separation Letter Return Date”).

You are considered to have signed the Separation Letter if you sign and return
the Separation Letter by the Separation Letter Return Date and, if a revocation
period is applicable to you, do not revoke the Separation Letter within the
revocation period. You are considered to have not signed the Separation Letter
if you either (i) do not sign and return the Separation Letter by the Separation
Letter Return Date, or (ii) sign and return the Separation Letter by the
Separation Letter Return Date and, if a revocation period is applicable to you,
revoke the Separation Letter within the revocation period.

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

3



--------------------------------------------------------------------------------

Separation Program Overview

All benefits under the Separation Program applicable to Rebadged Employees are
contingent upon the Rebadged Employee signing the Separation Letter unless
otherwise indicated below. They consist of:

 

  •  

Separation Pay (under the terms of the Separation Benefits Plan applicable to a
Rebadged Employee)

 

  •  

Eligibility for a special payment in lieu of an AIP/EIP bonus for the
performance year in which his or her Separation Date occurs

 

  •  

If he or she is Pension Retirement Eligible; or

 

  •  

If he or she is not Pension Retirement Eligible and his or her Separation Date
occurs on or after July 1 and on or before December 31 of that performance year

 

  •  

Eligibility for retiree healthcare for those who are Retiree Healthcare Bridge
Eligible on their Separation Date

 

  •  

A pro-rata portion of certain early retirement subsidies under the Retirement
Plan, including the Social Security Bridge Transition Benefit and treatment as a
retiree under the Retirement Plan (“Pension Bridge”) for those who are Pension
Bridge Eligible on their Separation Date

 

  •  

Rule of 85 Transition Benefit under the Retirement Plan (for those who are
Pension Retirement Eligible but not eligible for the benefit on their Separation
Dates and who would have attained it within two years of their Separation Dates)

 

  •  

For purposes of unexercised stock options and restricted stock units and
performance stock units

 

  •  

Treatment as a retiree for those who are Pension Retirement Eligible on their
Separation Date (signing the Separation Letter not required)

 

  •  

Treatment as a retiree for those who are Pension Bridge Eligible

 

  •  

Treatment under the separation/involuntary termination terms (signing the
Separation Letter not required)

Separation Pay benefits are described in the Separation Plan SPD distributed
with this Brochure.

This Brochure describes:

 

  •  

the benefits offered under the Separation Program that are not described in the
Separation Plan SPD;

 

  •  

the benefits for those Rebadged Employees who do not sign the Separation Letter;
and

 

  •  

the terms and conditions of certain Merck benefit plans and programs as they
apply to Rebadged Employees without regard to whether they sign the Separation
Letter.

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

4



--------------------------------------------------------------------------------

Retirement Plan

“Terminated Vested”—If You Are Not Pension Retirement Eligible or You Are
Pension Bridge Eligible and You Do Not Sign the Separation Letter

If you are not Pension Retirement Eligible or you are Pension Bridge Eligible
and you do not sign the Separation Letter and you have at least 5 years of
Vesting Service (as that term is defined in the Retirement Plan), you will be a
“terminated vested” participant in the Retirement Plan for all purposes and will
stop accruing additional Credited Service (as that term is defined in the
Retirement Plan). This means that your employment will have terminated after you
are vested and before you were eligible for early or normal retirement under the
Retirement Plan (generally, at least age 55 with at least 10 years of Credited
Service, or at least age 65 without regard to years of service). If you are less
than 65 and your employment terminates before you have at least 5 years of
Vesting Service, you are not vested and have no entitlement under the Retirement
Plan; you are not considered “terminated vested.”

If you are a “terminated vested” participant, your benefits under the Retirement
Plan must begin no later than the first day of the month following age 65.
However, you can begin to receive your lump sum or monthly benefit payment on
the first day of any month after you reach age 55. Your lump sum or monthly
benefit payment will be reduced to reflect early payment of your benefits. The
early payment reduction for a “terminated vested” participant is an “actuarial”
reduction. That is, your life expectancy and certain other actuarial assumptions
are used in calculating the reduction amount for each year prior to age 65 that
the benefits begin. You should expect this to reduce your lump sum or monthly
payments substantially because by commencing your benefit early, you receive
benefits earlier and for a longer period. A table illustrating examples of
actuarial reductions from the age 65 benefit and a more detailed explanation of
the benefits for “terminated vested” participants can be found in the SPD (and
applicable summaries of material modification) for the Retirement Plan.

“Retired”—If You Are Pension Retirement Eligible—Whether or not You Sign the
Separation Letter

If you are Pension Retirement Eligible you are eligible to retire under the
terms of the Retirement Plan. You will be considered to have retired from active
service for Retirement Plan purposes on your Separation Date (even if the
Separation Date is not the first day of a month). Your benefit from the
Retirement Plan will be based on the Credited Service accrued as of your
Separation Date and will be payable on the first day of the month following age
65 (or, if you are at least 65 on your Separation Date, on the first day of the
month following your Separation Date). However, you can begin to receive your
lump sum or monthly benefit payment on the first day of any month after you
reach age 55. If you commence

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

5



--------------------------------------------------------------------------------

your lump sum or monthly benefit payment at or after age 55 but before age 62,
the benefit will be reduced. This reduction reflects that payments are made
earlier and for a longer period of time. The reduction for “retirees” is 0.25%
for each month (i.e., 3% for each year that benefit payments begin before age
62). The reduction is much less than the actuarial reduction that applies to
“terminated vested” participants. You will not receive the Rule of 85 Transition
Benefit unless (i) you are eligible for that benefit under the Retirement Plan
on your Separation Date , or (ii) you otherwise qualify for the benefit under
the Separation Program as described below.

Death if You Are Pension Retirement Eligible. If you die after your Separation
Date but before you begin to receive your benefits from the Retirement Plan,
your spouse (or estate in the case of any unmarried participant) will receive an
annuity or a lump sum. The lump sum, according to the plan factors in effect as
they change from time to time, is based on your age 65 accrued benefit, reduced
.25% per month before age 62 that your death occurs. Then the benefit is
calculated as though you had elected a joint and 100% survivor annuity with your
spouse (if you’re unmarried, as though you had a spouse the same age as you) on
the day before you died. The lump sum is the actuarial equivalent of just the
100% survivor portion of the benefit—that is, taking into account your death.
The annuity or lump sum is payable only after your spouse (or administrator of
your estate) applies for the benefit.

Separation Program—Pension Bridge—If You Are Pension Bridge Eligible And You
Sign the Separation Letter

For Retirement Plan purposes, if you are Pension Bridge Eligible and you sign
the Separation Letter you will be considered to have retired from active service
with the Employer on your Separation Date and will be entitled to a pro-rata
portion of your early retirement subsidies. For those who are not yet 55, you
will be considered to have a “deferred” pension on the terms described below. A
“deferred” pension benefit is payable no earlier than the first of the month
following the participant’s 55th birthday.

Early Retirement Subsidy. Your benefit from the Retirement Plan will be based on
the Credited Service accrued as of the Separation Date and will be payable at
age 65; however, you can begin to receive your lump sum or monthly benefit
payment on the first day of any month after you reach age 55. If you commence
your lump sum or monthly benefit payment at or after age 55 but before age 62,
the benefit will still be reduced. The amount of the reduction is less than the
actuarial reduction that applies to “terminated vested” participants and more
than the reduction that applies to early retirees who are not Pension Bridge
Eligible.

The Retirement Plan provides that the benefits for early retirees are reduced by
0.25% for each month (i.e., 3% for each year) that they begin before age 62.

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

6



--------------------------------------------------------------------------------

Bridged Employees receive a pro-rata portion (the “Pro-Rata Fraction”) of the
enhancement provided by the early retirement subsidies. The Pro-Rata Fraction
equals the percentage of the employee’s Credited Service on his/her Separation
Date divided by the Credited Service that employee would have had if employment
had continued until he/she was first eligible to be treated as an early retiree.
For purposes of this fraction, Credited Service is limited to 35 years for both
Credited Service at separation and the Credited Service had employment continued
to his/her first day of eligibility for treatment as an early retiree.

For example, assume an employee’s Separation Date occurs in 2012 and he is 50
years old with 10 years of Credited Service on his Separation Date. He would
have been first eligible to be treated as an early retiree when he attained age
55, when he would have had 15 years of Credited Service. The Pro-Rata Fraction
in this example would be 10/15.

To calculate the benefit that will be paid, the formula is

 

  •  

Pro-Rata Fraction TIMES the participant’s accrued benefit as of the Separation
Date payable with early retirement subsidies

 

  •  

PLUS (1 MINUS the Pro-Rata Fraction) TIMES the participant’s accrued benefit at
Separation Date actuarially reduced for early commencement

Here’s an example of how this formula will work. Assume an employee is 52 years
old at separation with 23 years of Credited Service. His earliest retirement age
will be 55, at which time he would have had 26 years of Credited Service, so his
Pro-Rata Fraction is 23/26, or 88.46%. Assume his accrued benefit—that is, the
age 65 annuity payment paid every month for the rest of his life—is $1,000. If
he receives his pension at age 55, as an early retiree he would receive $790. As
a terminated vested participant, he would receive $340.

Under the formula, he would receive $738.07 per month, beginning at age 55
calculated as follows:

 

88.46% Times $790 =

   $ 698.83   

Plus

  

(1-88.46% = 11.54%) Times $340 =

   $ 39.24      

 

 

 

Equals

  

Total:

   $ 738.07   

The $738.07 monthly annuity value could be converted into any of the forms of
benefit available under the Retirement Plan.

Social Security Bridge Transition Benefit. If you are Pension Bridge Eligible
you may be eligible for the Social Security Bridge Transition Benefit under the
Separation Program. The Social Security Bridge Transition Benefit is fully
described in the SPD (and applicable summaries of material modification) for the
Retirement Plan. In general, the Social Security Bridge Transition Benefit
reduces the offset for Social Security Benefits under the Retirement Plan by

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

7



--------------------------------------------------------------------------------

providing a temporary monthly supplement prior to age 62. The benefit was
eliminated in July 1995 but was preserved for employees then at least age 50,
with 90% preserved for employees then 49, 80% for employees then 48, etc. The
benefit was not preserved for employees then 40 or younger. Because this benefit
does not require any particular number of points, you may be eligible for the
Social Security Transition Benefit even if you are not eligible for the Rule of
85 Transition Benefit.

Death if you are Pension Bridge Eligible. If you die after you sign the
Separation Letter but before you begin to receive your benefits from the
Retirement Plan, your spouse (or estate in the case of any unmarried
participant) will receive an annuity or a lump sum. If you die before age 55,
you will be eligible for the Social Security Bridge Transition Benefit. If you
were eligible for the Rule of 85 Transition Benefit on your Separation Date, you
will not be eligible for this benefit if you die before you reach age 55. The
Pro-Rata Fraction described above would be applied as described above. The
benefit is calculated as though you had elected a joint and 50% survivor annuity
with your spouse (if you’re unmarried, as though you had a spouse the same age
as you) on the day before you died. The lump sum is the actuarial equivalent of
just the 50% survivor portion of the benefit—that is, taking into account your
death. The annuity or lump sum is payable only after your spouse (or
administrator of your estate) applies for the benefit. If you are Pension Bridge
Eligible you will not be charged for the qualified pre-retirement spousal
annuity fully described in the SPD (and applicable summaries of material
modification) for the Retirement Plan.

Official Plan Document. To the extent this section describes eligibility for the
Pension Bridge, including the Social Security Bridge Transition Benefit, it
constitutes a summary of material modification to the SPD for the Retirement
Plan and should be kept with that document.

Separation Program—Rule of 85 Transition Benefit—If You Are Pension Retirement
Eligible And You Sign the Separation Letter

If you are Pension Retirement Eligible and you sign the Separation Letter and
you do not qualify for the Rule of 85 Transition Benefit on your Separation Date
but would have qualified for the Rule of 85 Transition Benefit within two years
of your Separation Date, the Rule of 85 Transition Benefit will be paid to you
under special provisions under the Retirement Plan. The Rule of 85 Transition
Benefit will be payable upon commencement of your pension benefits, even if the
date of commencement of pension benefits is earlier than the date you would
otherwise have qualified for the Rule of 85 Transition Benefit.

The Rule of 85 Transition Benefit is fully described in the SPD and applicable
summaries of material modification for the Retirement Plan). In general, the
Rule of 85 was phased out in July of 1995. It had provided that an employee
whose employment terminated after age 55, and whose age and service equaled at

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

8



--------------------------------------------------------------------------------

least 85, would be eligible for an unreduced age 65 benefit instead of the
normal early retirement subsidy (i.e., a 3% per year reduction for every year
the benefit begins prior to age 62). The Rule of 85 Transition Benefit preserved
100% of the Rule of 85 for any employee who was 50 or older in July of 1995,
with 90% preserved for then 49 year old employees, etc. No benefit was preserved
for employees then 40 or younger.

You are eligible for the Rule of 85 Transition Benefit under the Separation
Program, if you would have reached the Rule of 85 Transition Benefit within two
years of your Separation Date. In other words, this enhancement applies if on
your Separation Date the sum of your age and Credited Service is at least 81.

For example, assume an employee was born June 30, 1954. On July 1, 1995, this
employee was 41, so 10% of her Rule of 85 Transition benefit was preserved.
Assume further that her Separation Date is January 1, 2012 and that she then has
exactly 26 years of Credited Service. If her employment had continued, she would
have been entitled to the Rule of 85 Transition Benefit as of October 1, 2012
(her age and service as of that date would have equaled 85). Therefore, this
employee would receive the Rule of 85 Transition Benefit (i.e., 10% of the Rule
of 85 Transition Benefit) when her benefits from the Retirement Plan begin,
because October 1, 2012, is less than two years from her Separation Date of
January 1, 2012.

On the other hand, assume instead that an employee’s age and Credited Service as
of his Separation Date add up to less than 81. He is not eligible for the Rule
of 85 Transition Benefit under the Separation Program because he would not have
been entitled to the Rule of 85 Transition Benefit within two years of his
Separation Date.

Official Plan Document. To the extent this section describes eligibility for the
Rule of 85 Transition Benefit it constitutes a summary of material modification
to the SPD for the Retirement Plan and should be kept with that document.

Retirement Plan—Other Information

Except as specifically described in this Brochure, unless you are Pension
Retirement Eligible you will be treated as a terminated vested participant for
Retirement Plan purposes. For example, you may not receive a “disability
retirement” as discussed in the SPD (and applicable summaries of material
modification) for the Retirement Plan.

The special provisions in the Retirement Plan regarding benefits available under
the Separation Program to a Rebadged Employee who signs the Separation Letter
who are Pension Retirement Eligible or Pension Bridge Eligible are subject to
certain discrimination tests under tax laws. Our actuaries have reviewed data on
a preliminary basis and concluded that these special provisions satisfy those

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

9



--------------------------------------------------------------------------------

tests under most scenarios. However, if the provisions in practice happen to
fail the tests, the benefits described here will be paid, to the extent
necessary, from company assets outside the Retirement Plan. Benefits from the
Retirement Plan have tax advantages that payments outside it do not. You will be
notified as soon as possible if this provision affects you.

After you leave the Employer, if you are entitled to a vested benefit from the
Retirement Plan, you’ll receive a statement that will tell you what your life
income will be at age 65. This will be sent to you within approximately one year
from your Separation Date. If any portion of your benefit is from a different
plan, such as the Retirement Plan for Hourly Employees of MSD, there is an
offset which reduces the benefit from the Retirement Plan. The aggregate lump
sum benefit payable from two different plans generally differs slightly from a
lump sum payable from only one plan (especially if different interest rate
methodologies apply).

Payments not Compensation for Retirement Plan. Separation Pay is not
compensation for Retirement Plan purposes. A bonus or the special payment, if
any, in lieu of an AIP/EIP bonus paid after your Separation Date is also not
compensation for Retirement Plan purposes.

Split Election. Employees whose pension benefits are payable in part from the
Supplemental Retirement Plan who wish to make an election with respect to the
retirement benefits under that plan should do so in accordance with that plan by
contacting the Support Center at 866-MERCK-HD (866-637-2543) to request the
appropriate paperwork if eligible.

Medical (including Prescription Drug) and Dental

COBRA—If You Are Not Retiree Healthcare Eligible or You Are Retiree Healthcare
Bridge Eligible And You Do Not Sign the Separation Letter

If you are not Retiree Healthcare Eligible or you are Retiree Healthcare Bridge
Eligible and you don’t sign the Separation Letter your medical and dental
coverage options will continue until the end of the month in which your
Separation Date occur. You will be eligible to elect to continue your coverage
in accordance with COBRA for up to 18 months from the first day of the month
coincident with or following your Separation Date just like any other employee
whose employment ends. If you have no medical and/or dental coverage under
Merck’s plans on your Separation Date, you will not be eligible to elect such
coverage under COBRA.

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

10



--------------------------------------------------------------------------------

Retiree Healthcare—If You Are Retiree Healthcare Eligible; Separation Program—If
You Are Retiree Healthcare Bridge Eligible And You Sign the Separation Letter

If you are Retiree Healthcare Eligible or you are Retiree Healthcare Bridge
Eligible and you sign the Separation Letter your retiree healthcare benefits
will begin on the first day of the month coincident with or following your
Separation Date (the “Retiree Healthcare Commencement Date”).

Retiree medical and dental eligibility provided under the Separation Program for
those who are Retiree Healthcare Bridge Eligible is subject to the same
forfeiture provision described in the Separation Plan SPD. The forfeiture
provision will apply for the period during which Separation Pay would have been
paid had it been paid in installments in accordance with the Employer’s normal
payroll practices, however, if the forfeiture provision applies during that
period and you are Retiree Healthcare Bridge Eligible, you will be permanently
ineligible for retiree healthcare benefits.

Official Plan Document. To the extent this section describes eligibility for
retiree healthcare for those who are Retiree Healthcare Bridge Eligible, it
constitutes a summary of material modification to the medical and dental
sections of the Merck SPD for Legacy Merck Retirees and should be kept with that
document.

Merck Retiree Healthcare Benefits—in General

This section only applies to you if you are Retiree Healthcare Eligible or
Retiree Healthcare Bridge Eligible and you sign the Separation Letter.

You will be automatically enrolled in retiree medical and dental coverage as of
your Retiree Healthcare Commencement Date. If you do not have medical and/or
dental coverage on the day before your Retiree Healthcare Commencement Date, you
will be enrolled in the no coverage retiree option. If you have medical and/or
dental coverage on the day before your Retiree Healthcare Commencement Date, you
will be enrolled in retiree dental and medical coverage under the same coverage
option in which you were enrolled on the day before your Retiree Healthcare
Commencement Date, provided that coverage option is available to you as a
retiree. If that coverage option is not available, you will be automatically
enrolled in the plan’s default option. Coverage under your retiree medical and
dental coverage will also automatically continue for your eligible dependents
who were enrolled under the applicable plans on the day before your Retiree
Healthcare Commencement Date provided they are eligible for coverage.

You are permitted to add eligible dependents or drop covered dependents and/or
change medical and/or dental coverage options retroactive to your Retiree
Healthcare Commencement Date only if you notify the Merck Benefits Service

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

11



--------------------------------------------------------------------------------

Center of such change(s) within 30 days after your Retiree Healthcare
Commencement Date. Thereafter, any permitted changes will only be made
prospectively during annual enrollment (for coverage effective the following
January 1) or mid-year if you experience a life event and you notify the Merck
Benefits Service Center within 30 days of the event.

You can “opt-out” of retiree medical and/or dental coverage at any time, but
note that your ability to re-enroll for coverage is generally limited to annual
open enrollment (with the following January 1 as the re-enrollment effective
date); mid-year enrollment is available only if have a life event that permits
you to enroll in coverage and you contact the Merck Benefit Service Center to
re-enroll in Merck retiree coverage within 30 days of the date of the life
event.

You must pay the applicable contributions for retiree healthcare coverage
beginning on your Retiree Healthcare Commencement Date. You will receive an
invoice from Merck Benefits Service Center that indicates the contribution due
for your retiree healthcare coverage. If you fail to pay the contribution
required for retiree healthcare coverage in the time and manner specified on the
invoice, you will be deemed to have opted out of coverage and your ability to
re-enroll is limited as described above. You may want to consider enrolling in
the automatic payment option available the Merck Benefits Service Center at
Fidelity. Contact the Merck Benefits Service Center at Fidelity at 800-666-3725
for additional information.

For purposes of determining the retiree medical contributions, if you are
Retiree Healthcare Eligible or Retiree Healthcare Bridge Eligible you

 

  •  

will have the number of points that is the sum of your age and years of adjusted
service as recorded on the Employer’s records (from age 40 for those subject to
the “Rule of 88”; all adjusted service for those subject to the “Rule of 92”) as
of your Separation Date; and

 

  •  

will pay premiums for medical coverage in accordance with the premium schedule
for the “Rule of 92” or the “Rule of 88”, as applicable, in effect on your
Retiree Healthcare Commencement Date, as the premium schedule may be amended
from time to time.

To determine whether the “Rule of 92” or the “Rule of 88” applies to you and to
see the contributions applicable to those schedules, see About Me on Sync.

For retiree dental coverage you will pay a flat dollar contribution in
accordance with the contribution schedule for retiree dental coverage in effect
on your Retiree Healthcare Commencement Date, as that contribution schedule may
be amended from time to time. For the contribution schedule applicable to
retiree dental coverage, see About Me on Sync.

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

12



--------------------------------------------------------------------------------

You cannot be covered as an active employee for medical and/or dental through
COBRA and as a retiree (even under the no coverage option) for Merck healthcare
coverage during the same period.

Coordination with Medicare

An individual is generally eligible for Medicare if he or she is at least age 65
or has been entitled to Social Security disability benefits for at least 24
months. If you or your dependents are eligible for Medicare on your Separation
Date or become eligible for Medicare during the period for which you are covered
under COBRA or if eligible as a retiree, the Merck medical plan under which you
are covered will coordinate with Medicare. That means that Medicare will be
primary and the Merck medical plan will be secondary. You or your dependents, as
applicable, must enroll in Medicare immediately when first eligible for
Medicare. When coordinating with Medicare, the Merck medical plans assume that
you and your dependents are covered by Medicare as of the first date you or your
dependents, as applicable, are eligible to be covered under Medicare—whether or
not the individual is actually covered. If you and your dependents do not enroll
in Medicare when first eligible you will experience a gap in coverage and you
may be obligated to pay a late enrollment penalty to Medicare for Medicare when
you do enroll. For information on eligibility for and enrollment in Medicare
visit your local Social Security Administration office or contact the Social
Security Administration online at www.ssa.gov or by phone at 800-772-1213.

Life Insurance

Whether or not you sign the Separation Letter, your accidental death and
dismemberment coverage will end as of your Separation Date and your basic life
insurance, optional group term life insurance and dependent life insurance will
continue for 31 days after your Separation Date. During this 31-day period you
may elect to convert your basic life insurance and/or convert or port your
optional group term life and/or dependent life coverage to an individual policy
with Prudential, subject to certain limitations. Contact the Merck Benefits
Service Center (800-666-3725) or Prudential (877-370-4778) for more information.

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

13



--------------------------------------------------------------------------------

Health and Life Insurance Benefits Overview Chart

The chart below is provided for your convenience to compare the medical and
dental benefits offered under the Separation Program to the normal plan
provisions. It assumes you are eligible for medical and dental continuation
under COBRA, that you sign the Separation Letter and that you timely pay the
required contributions to continue coverage.

 

    

Regular Plan Provisions

  

Separation Program

Medical (including

Prescription Drug) and

Dental,

   Benefits continue to the end of the month in which your Separation Date
occurs; eligible for COBRA afterward for up to 18 months at full COBRA rate   

If not Retiree Healthcare Eligible or Retiree Healthcare Bridge Eligible—regular
plan provisions apply.

 

If Retiree Healthcare Eligible or Retiree Healthcare Bridge Eligible—begin
participation in retiree medical and dental benefits on the first of the month
coincident with or following Separation Date w/applicable retiree contributions

Basic Life Insurance,

Optional Employee

Group Term Life and

Dependent Life

  

Coverage continues for 31 days after Separation Date.

 

You may be eligible to convert basic life insurance or convert or port optional
life and/or dependent life insurance to an individual policy with Prudential
during the 31-day period.

AD&D    No coverage

Stock Options, Restricted Stock Units and Performance Stock Units

Only employees may receive incentives under Merck’s incentive stock plans,
including stock options, restricted stock units (“RSUs”) or performance stock
units (“PSUs”); therefore, you will not be eligible to receive any grants after
your Separation Date.

“Separated” or “Involuntarily Terminated” for Purposes of Stock Options, RSUs
and PSUs—If You Are Not Pension Retirement Eligible or You Are Pension Bridge
Eligible and You Do Not Sign the Separation Letter

Under Merck’s incentive stock plans, stock options, RSUs and PSUs held by a U.S.
employee whose employment ends are treated under the provisions of the grants
applicable to retirement only if the employee is considered a retiree under the
Retirement Plan. If you are not Pension Retirement Eligible or you are Pension
Bridge Eligible and you do not sign the Separation Letter you are not considered
a retiree under the Retirement Plan. Therefore, the separation provisions (not
the retirement provisions) applicable to stock options, RSUs and

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

14



--------------------------------------------------------------------------------

PSUs will apply to any outstanding incentives granted to you prior to 2010 that
you hold on your Separation Date and the involuntary termination provisions (not
the retirement provisions) applicable to stock options, RSUs and PSUs will apply
to any outstanding incentives granted to you in 2010 and thereafter that you
hold on your Separation Date. Provisions may differ based on the grants. IT IS
YOUR RESPONSIBILITY TO FAMILIARIZE YOURSELF WITH THE TERMS OF INDIVIDUAL GRANTS.

Stock Options (separation/involuntary termination terms)

Generally, for outstanding annual and quarterly stock option grants made in 2001
through 2009, the separation terms are:

Unvested options will vest on the Separation Date. You will then have two years
to exercise them and previously vested grants. All outstanding vested
options—including those previously vested—will expire on the day before the
second anniversary of your Separation Date (or their original expiration date,
if earlier).

Generally, for outstanding annual and quarterly stock option grants made in 2010
and thereafter the involuntary termination terms are:

Options that are unvested on your Separation date will expire on your Separation
Date. Options that are exercisable on your Separation Date will expire on the
day before the first anniversary of your Separation Date (or their original
expiration date, if earlier).

Key R&D, MRL and MMD new hire stock option grants, and other stock option grants
may have different terms. See the term sheets applicable to such stock option
grants.

If on your Separation Date your then outstanding equity is treated as described
above and you are rehired,

 

  •  

stock options granted before 2010 that are unexercised and outstanding on your
rehire date will be reinstated to active status as if your employment had not
been interrupted, and

 

  •  

stock options granted during 2010 and thereafter that are unexercised and
outstanding on your rehire date will continue to be treated as described above.

RSUs (separation/involuntary termination terms)

For RSUs granted before January 1, 2010, under the separation terms a pro rata
portion of your annual grants of restricted stock units, if any, generally will
vest and become distributable at the same time as if your employment had
continued; the remainder of the grant will expire on your Separation Date.
Different terms

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

15



--------------------------------------------------------------------------------

may apply to RSUs that were not granted as part of the annual RSU grants. See
the term sheets applicable to RSUs granted to you, if any.

For each annual and quarterly RSU grant made on or after January 1, 2010, under
the involuntary termination terms if your Separation Date occurs

 

  •  

On or after the first anniversary of the RSU grant date, a pro rata portion of
your RSU grant generally will vest and become distributable to you (together
with any applicable accrued dividend equivalents) at the same time as if your
employment had continued; the remainder of the grant will expire on your
Separation Date; or

 

  •  

before the first anniversary of the RSU grant date, the entire grant (together
with any applicable accrued dividend equivalents) will expire on your Separation
Date.

See the term sheets applicable to RSUs granted to you, if any.

PSUs (separation/involuntary termination terms)

PSUs granted January 1, 2009 vested or lapsed effective December 31, 2011.
Payment, if any, will be made to you in accordance with the terms of the grant.
See the term sheets applicable to PSUs granted to you, if any.

For each PSU granted on or after January 1, 2010, under the involuntary
termination terms if your Separation Date occurs

 

  •  

on or after the first anniversary of the PSU grant date, a pro rata portion of
your PSU grant generally will vest and become distributable to you at the same
time as if your employment had continued and based on actual performance; the
remainder of the grant will expire on your Separation Date; or

 

  •  

before the first anniversary of the PSU grant date, the entire grant will expire
on your Separation Date.

See the term sheets applicable to PSUs granted to you, if any.

If you have any question about your stock options, restricted stock units or
performance stock units, you can call The Support Center at 866-MERCK-HD
(866-637-2543).

“Retired” for Purposes of Stock Options, RSUs and PSUs—If You Are Pension
Retirement Eligible; Separation Program—If You Are Pension Bridge Eligible And
You Sign the Separation Letter

Under Merck’s incentive stock plans, stock options, RSUs and PSUs held by a U.S.
employee whose employment ends are treated under the provisions of the grants
applicable to retirement only if the employee is considered a retiree under the
Retirement Plan. If you are Pension Retirement Eligible or you are Pension
Bridge Eligible and you sign the Separation Letter you are considered a retiree

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

16



--------------------------------------------------------------------------------

under the Retirement Plan. Therefore, the retirement provisions (not the
separation provisions or the involuntary termination provisions) applicable to
stock options, RSUs and PSUs will apply to any outstanding incentive you hold on
your Separation Date. The retirement provisions may differ based on the grants.
IT IS YOUR RESPONSIBILITY TO FAMILIARIZE YOURSELF WITH THE TERMS OF INDIVIDUAL
GRANTS.

Stock Options (retirement terms)

Generally, for outstanding annual and quarterly stock option grants made in 2001
through 2009, the retirement provisions are:

Unvested options will vest on the original vesting date and then be exercisable
for the full term of the option, expiring on the original expiration date.
Vested options will be exercisable for the remaining term of the option,
expiring on the original expiration date.

Generally, for outstanding annual and quarterly stock option grants made in 2010
and thereafter, the retirement provisions are:

 

  •  

Unvested Options:

 

  •  

If your Separation Date occurs before the 6-month anniversary of the option
grant date, the options expire on your Separation Date; or

 

  •  

If your Separation Date occurs on or after the 6-month anniversary of the option
grant date, unvested options will become exercisable on their original vesting
date and remain exercisable until they expire on the day before the fifth
anniversary of the grant date (or their original expiration date, if earlier).

 

  •  

Vested Options: Options that are vested on your Separation Date will be
exercisable until they expire on the day before the fifth anniversary of the
grant date (or their original expiration date, if earlier).

Key R&D, MRL and MMD new hire stock option grants, and other stock option grants
may have different terms. See the term sheets applicable to such stock option
grants.

If you are treated as retired, and later rehired, stock options that are
unexercised and outstanding on your rehire date will continue under the
retirement terms.

RSUs (retirement terms)

Under the retirement terms, any annual grants of restricted stock units that
were granted at least 6 months prior to your Separation Date, if any, generally
will vest and become distributable (together with any applicable accrued
dividend

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

17



--------------------------------------------------------------------------------

equivalents for grants made in 2010 and thereafter) as if your employment with
the Employer had continued. RSUs granted within 6 months of your Separation Date
will be forfeited (together with any applicable accrued dividend equivalents for
grants made in 2010 and thereafter). See the term sheets applicable to RSUs
granted to you, if any.

PSUs (retirement terms)

Under the retirement terms, a pro rata portion of any annual grant of
performance share units that were granted to you at least 6 months prior to your
Separation Date will be payable if at all when the distribution with respect to
the applicable performance year is made to active employees; the remainder of
the grant will expire on your Separation Date. Performance share units, if any,
granted to you within 6 months of your Separation Date will lapse on your
Separation Date. See the term sheets applicable to PSUs granted to you, if any.

If you have any question about your stock options, RSUs or PSUs, call the
Support Center at 866-MERCK-HD (866-637-2543).

Annual Incentive Program/Executive Incentive Program (“AIP/EIP”)—

As described in more detail below, payment of bonuses, or a special payment in
lieu of a bonus, depends on when your Separation Date occurs during a
performance year and for a special payment in lieu of a bonus, whether or not
you sign the Separation Letter.

 

  •  

For the performance year prior to Separation Date: Provided you are in a class
of employees eligible for an AIP/EIP and your employment ends between January 1
and the time AIP/EIP bonuses are paid for that year to other employees, you will
be eligible for an actual AIP/EIP bonus with respect to the performance year
immediately preceding your Separation Date on the same terms and conditions as
those that apply to other employees. That bonus, if any, will be paid at the
time AIP/EIP bonuses are paid for that year to other employees (not later than
March 15) or will be deferred in accordance with your applicable deferral
election for that performance year. Eligibility for consideration for your prior
performance year AIP/EIP bonus is not contingent upon your signing the
Separation Letter.

 

  •  

For the performance year in which Separation Date occurs:

 

  •  

If you are not Pension Retirement Eligible: If you are not Pension Retirement
Eligible and your Separation Date occurs between January 1 and June 30,
inclusive, no AIP/EIP or special payment in lieu of a bonus with respect to the
performance year in which your Separation Date occurs is payable to you. If your
Separation Date is on or after July 1 and on or before December 31 and you sign
the Separation Letter, a special payment in lieu of a bonus is payable

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

18



--------------------------------------------------------------------------------

 

to you under this program with respect to the performance year in which your
Separation Date. See below

 

  •  

If you are Pension Retirement Eligible: If you are Pension Retirement Eligible
and you do not sign the Separation Letter a pro-rated actual AIP/EIP bonus with
respect to the performance year in which your Separation Date occurs may be paid
to you at the time AIP/EIP bonuses are paid for that performance year to other
employees. If you are Pension Retirement Eligible and you sign the Separation
Letter, a special payment in lieu of an actual AIP/EIP bonus for the performance
year in which your Separation Date occurs is payable under this program.

 

  •  

For executives who are listed in the Summary Compensation Table for the most
recent proxy materials issued by Merck in connection with the annual meeting of
shareholders, the amount of payment in lieu of EIP award, if any, will be guided
by the principles contained in this section, but Merck retains complete
discretion to pay more, or less, than those amounts.

 

  •  

The Employer reserves the right to treat the payment of AIP/EIP bonuses and/or
the special payments in lieu of AIP/EIP bonuses as supplemental wages subject to
flat-rate withholding (that is, not taking into account any exemptions).

 

  •  

No 401(k) deductions are made from any special payment in lieu of an AIP/EIP.

If You Are Not Pension Retirement Eligible And Your Separation Date Occurs
Between January 1 and June 30

If you are not Pension Retirement Eligible and your Separation Date occurs on or
after January 1 and on or before June 30, you will not be eligible for
consideration for an actual AIP/EIP bonus or the special payment in lieu of
bonus payment described below for the performance year in which your Separation
Date occurs whether or not you sign the Separation Letter.

Separation Program—If You Are Not Pension Retirement Eligible and Your
Separation Date Occurs On or After July 1 and On or Before December 31 or You
Are Pension Retirement Eligible And, In Either Case You Sign the Separation
Letter

If you are not Pension Retirement Eligible and your Separation Date occurs on or
after July 1 and on or before December 31 or if you are Pension Retirement
Eligible, a special payment in lieu of an AIP/EIP with respect to the
performance year in which your Separation Date occurs may be paid only if you
sign the Separation Letter. The special payment, if any, will be calculated
based on the target bonus applicable to you under the AIP/EIP on your Separation
Date (subject to the following sentence) with respect to the current performance
year and the number of full and partial months you worked in the current
performance

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

19



--------------------------------------------------------------------------------

year and is subject to downward adjustment by Merck in its sole discretion based
on a variety of factors, including but not limited to your documented poor
performance in the current performance year. If your Separation Date occurs on
or after the effective date of your assigned band, pathway and level under the
new Compensation and Career Framework communication but before January 1, 2013,
your target bonus will be the greater of the target applicable to your assigned
position in the Compensation and Career Framework job structure on your
Separation Date or your band/tier level immediately preceding the conversion to
the new structure. If you receive a special payment in lieu of an AIP/EIP bonus,
it will be paid to you (less applicable withholding) as soon as administratively
feasible following your Separation Date (but not later than March 15 of the year
following your Separation Date) and Merck’s receipt of your signed Separation
Letter. However, if you elected to defer all or part of your AIP/EIP bonus, that
election will apply to payments made in lieu of AIP/EIP bonus.

If You Are Pension Retirement Eligible and You Do Not Sign the Separation Letter

If you are Pension Retirement Eligible and you do not sign the Separation Letter
you will be eligible for consideration for an AIP/EIP bonus with respect to the
performance year in which your Separation Date occurs on the same terms and
conditions as other employees of the Employer who retired during the performance
year. Provided you are in a class of employees eligible for an AIP/EIP, your
AIP/EIP bonus, if any, will be paid to you at the same time AIP/EIP bonuses are
paid to other employees or will be deferred in accordance with your applicable
deferral election for that AIP/EIP performance year, as applicable.

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

20



--------------------------------------------------------------------------------

* * *

OTHER BENEFITS AND PROGRAMS

The following describes the terms and conditions of certain Merck benefit plans
and programs as they apply to employees whose employment with the Employer
terminates for any reason. For additional information, see the applicable SPDs
and applicable summaries of material modification.

Business Travel Accident

Your coverage under the Business Travel Accident Insurance Plan ends on your
Separation Date.

Dependent Care Flexible Spending Account

Your participation in the Dependent Care Flexible Spending Account ends on your
Separation Date. Eligible expenses incurred throughout the calendar year in
which your Separation Date occurs (even after employment with the Employer ends)
can be reimbursed but only up to the amount actually contributed to the account.
Claims for those expenses must be submitted to Horizon Blue Cross Blue Shield by
April 15th of the year following the year in which your Separation Date occurs.
Amounts remaining in the account after all eligible expenses have been paid will
be forfeited.

Group Auto & Homeowners Insurance

If you participate in the MetLife Group Auto & Homeowners Insurance on your
Separation Date, your payroll deduction (and the applicable discount) will end
on that date and you will be moved to direct bill with MetLife. If you have any
questions, please contact MetLife at 800-438-6388.

Group Legal Plan

If you participate in the Group Legal Plan on your Separation Date, your
coverage will end on that date. You may continue coverage on an individual basis
for 30 months after your Separation Date. If you elect to continue coverage, you
must pre-pay for the coverage for 30 months. Contact Hyatt Legal for details at
800-821-6400.

Health and Insurance Benefits

Merck’s health and insurance benefits consist of the following Merck plans and
programs: medical (including prescription drugs), dental, vision, health care
and dependent care flexible spending accounts, life insurance (including basic
and

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

21



--------------------------------------------------------------------------------

optional term life, dependent term life and accidental death and dismemberment),
long term care and long term disability. Your participation in these plans ends
as described elsewhere in this communication. However, a full month of
contribution/premium for your coverage under these plans in effect on your
Separation Date may be deducted from your paycheck for the month in which your
Separation Date occurs.

Health Care Flexible Spending Account

Your participation in the Health Care Flexible Spending Account (“HCFSA”) ends
on your Separation Date, unless you elect to continue to participate in
accordance with COBRA for the remainder of the calendar year in which your
Separation Date occurs. If you elect to continue participation in HCFSA under
COBRA, you must make your required contributions on an after-tax basis. Eligible
expenses incurred while you participate in HCFSA during the calendar year in
which your Separation Date occurs can be reimbursed up to your entire elected
amount. Claims incurred after your participation in HCFSA ends cannot be
reimbursed, no matter how much money is left in the account. Claims for expenses
incurred during the calendar year in which your Separation Date occurs and while
you are a participant in HCFSA must be submitted to Horizon Blue Cross Blue
Shield by April 15 of the year following the year in which your Separation Date
occurs. Amounts remaining in the account after all eligible expenses have been
paid will be forfeited.

Long Term Care

If you elected coverage under Merck’s Long Term Care Plan for you (or your
spouse or same-sex domestic partner), that coverage will end on your Separation
Date. However, you may continue coverage without interruption by contacting CNA
(the insurer) and paying your first quarterly premium to CNA within 31 days
after the last day of the month in which your Separation Date occurs. For more
information (and to request the necessary forms) contact CNA directly at
800-528-4582.

Long Term Disability

Your participation in the Long Term Disability Plan (“LTD Plan”) will end on the
last day of the month in which your Separation Date occurs. In other words, you
must have satisfied the 26-week LTD Plan eligibility period by the end of the
month that includes your Separation Date to be eligible for LTD Plan benefits.
If you are disabled and receiving income replacement benefits under the LTD Plan
on your Separation Date, those benefits will continue in accordance with the
terms of the LTD Plan. However, Separation Pay paid by the Employer under the
Separation Benefits Plan will be offset from benefits payable under the LTD Plan
(meaning the LTD Plan benefits will be reduced by Separation Pay).

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

22



--------------------------------------------------------------------------------

Merck Deferral Program

If you have an account balance in the Merck & Co., Inc. Deferral Program, your
termination of employment will commence distribution of your account in
accordance with your previously elected schedule, subject to applicable plan
terms. For example, account balances less than $125,000 are distributed without
giving effect to the participant’s election, while distributions to certain of
Merck’s most highly paid employees on account of termination of employment
cannot be made for six months from the termination date.

If you elected to defer all or part of your EIP/AIP distribution and receive a
payment in lieu thereof as a result of your separation, your deferral election
to the Merck Deferral Program will apply to your payment in lieu of your
EIP/AIP.

Sales Incentive Plan

If you are a participant in a sales incentive plan of Merck or its subsidiaries,
including the Employer, on your Separation Date, your eligibility to be paid a
bonus, if any, will be determined under the terms and conditions of the plan in
which you are a participant.

Savings Plan

Any Separation Pay you receive under the Separation Benefits Plan is not base
pay and may not be contributed to the Savings Plan. A bonus or the special
payment, if any, in lieu of an AIP/EIP bonus is also not compensation for
purposes of the Savings Plan.

If you have an outstanding Savings Plan loan balance as of your Separation Date,
you will have 60 days to repay the balance. If the loan is not repaid within 60
days, the outstanding loan balance will be considered to be in default and will
be treated as a partial distribution subject to taxation and a possible 10%
early withdrawal penalty. Please consult your tax advisor.

You generally may receive a final distribution from the Savings Plan at any time
after your Separation Date. However, if the value of your Savings Plan account
is less than $1,000 upon your Separation Date, you automatically will receive a
distribution of your account balance following your Separation Date. If your
account balance is between $1,000 and $5,000 upon your Separation Date, and you
do not elect a lump sum distribution or a rollover, your account will be rolled
over into an Individual Retirement Account (IRA) at Fidelity. If, upon reaching
age 65, you have not previously elected to receive your benefits, your account
balance will be distributed to you without regard to its amount. Review the
information in the SPD (and applicable summaries of material modification) for
the Savings Plan for additional information on receiving a final distribution
under the Savings Plan.

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

23



--------------------------------------------------------------------------------

Short Term Disability

Subject to applicable state law, your participation in the Short Term Disability
Plan (“STD Plan”) ends on your Separation Date. If you are disabled and are
receiving income replacement benefits under the STD Plan on your Separation
Date, those benefits will continue in accordance with the terms of the plan.
However, subject to state law, Separation Pay paid by the Employer under the
Separation Benefits Plan will act as an offset from benefits payable under the
STD Plan (meaning the STD Plan benefits will be reduced by the Separation Pay).
Where state law does not permit such offsets to be made to STD Plan benefits (or
where the Employer in its sole and absolute discretion determines it is easier
for the Employer to administer), STD Plan benefits will instead act as an offset
from Separation Pay paid (or payable) by the Employer under the Separation
Benefits Plan (meaning Separation Pay will be reduced by the STD Plan benefits).
The amount of the offset will be established by the Employer and will be a good
faith estimate of the STD Plan benefits payable to the employee after the
employee’s Separation Date.

Vacation Pay/Floating Holidays

If you accept the Negotiated Job Offer (as defined in the Separation Benefits
Plan) and the outsource vendor agrees to honor the vacation you have accrued but
not used as of your Separation Date, you will not be paid for your accrued
unused vacation, unless otherwise required by state law. If you do not accept
the Negotiated Job Offer or the outsource vendor does not agree to honor the
vacation you have accrued but not used as of your Separation Date, you will be
paid for any amount of vacation that you have accrued but not used as of your
Separation Date. Conversely, you must reimburse the Employer for any vacation
you used prior to your Separation Date that you had not earned as of your
Separation Date. Any such amounts to be reimbursed may be deducted from any
Separation Pay paid pursuant to the Separation Benefits Plan. You will not be
paid for unused vacation days carried over from the calendar year prior to your
Separation Date or for floating holidays that are unused as of your Separation
Date, unless payment is required under state law.

Vision

Coverage under the Vision Plan ends on the last day of the month in which your
Separation Date occurs. You will be given the opportunity to continue this
benefit in accordance with COBRA for up to 18 months from your Separation Date
by paying the required premiums.

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

24



--------------------------------------------------------------------------------

* * *

OTHER IMPORTANT INFORMATION

Parent (or its applicable subsidiary) retains the right (to the extent permitted
by law) to amend or terminate the Separation Benefits Plan and any other benefit
or plan described in this brochure (or otherwise) at any time and nothing in
this Brochure in any way limits that right. However, following a “change in
control” of Merck (as defined in the Merck & Co., Inc. Change in Control
Separation Benefits Plan, as it may be amended from time to time), certain
limitations apply to the ability of Parent (or its applicable subsidiary) to
amend or terminate its benefit plans. In addition, a Legacy Merck Employee whose
employment is terminated without cause within two years following a “change in
control” who satisfies certain age and service requirements on the date his or
her employment ends, may also be entitled to receive the retirement pension
and/or healthcare bridge as provided in the Merck & Co., Inc. Change in Control
Separation Benefits Plan.

Notwithstanding anything in the Separation Program to the contrary, benefits
under the Separation Program that are subject to Section 409A of the Internal
Revenue Code of 1986, as amended, will be adjusted to avoid the excise tax under
Section 409A. Parent or Employer will take any and all steps it determines are
necessary, in its sole and absolute discretion, to adjust benefits under the
Separation Program to avoid the excise tax under Section 409A, including but not
limited to, reducing or eliminating benefits, changing the time or form of
payment of benefits, etc.

Payments made on account of separation from service are limited during the six
months following the termination of employment of a “Specified Employee” as
defined in Treas. Reg. Sec. 1.409A-1(i) or any successor thereto, which in
general includes the top 50 employees of a company ranked by compensation.
Notwithstanding anything contained in the Separation Program to the contrary, if
a Covered Employee is a “Specified Employee” on his or her Separation Date, to
the extent required by Section 409A of the Internal Revenue Code of 1986, as
amended, no payments will be made during the six-month period following
termination of employment. Instead, amounts that would otherwise have been paid
during that six-month period will be accumulated and paid, without interest, as
soon as administratively feasible following the end of such six-month period
after termination of employment.

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

25



--------------------------------------------------------------------------------

Glossary of Definitions

As used in this document, the following terms have the following meanings.

“Credited Service” is as defined in the Retirement Plan.

“Employer” means individually and collectively, Merck Sharp & Dohme Corp., and
its direct and indirect wholly owned subsidiaries excluding Comsort, Inc. and
Telerx Marketing, Inc. The term “Employer” excludes each Legacy Schering Entity
(as defined in the Separation Benefits Plan) and Inspire Pharmaceuticals, Inc.

“Legacy Merck Employee” is as defined in the Separation Benefits Plan.

“Parent” means Merck & Co., Inc.

“Pension Bridge” means the pro-rata portion of certain early retirement
subsidies under the Retirement Plan, including the Social Security Bridge
Transition Benefit and treatment as a retiree under the Retirement Plan

“Pension Bridge Eligible” means that as of your Separation Date you are a Legacy
Merck Employee who is a Rebadged Employee and your Separation Date is:

(1) on or after January 1, 2012 but before January 1, 2013 and as of your
Separation Date, you are

 

  •  

at least age 49 and have at least 9 years of Credited Service; or

 

  •  

at least age 64 years and have less than 9 years of Credited Service; and

 

  •  

on your Separation Date, you are not Pension Retirement Eligible; or

(2) on or after January 1, 2013 and as of December 31 of the year in which your
Separation Date occurs, you are

 

  •  

at least age 50 and have at least 10 years of Credited Service; or

 

  •  

at least age 64 and have less than 10 years of Credited Service; and

 

  •  

on your Separation Date, you are not Pension Retirement Eligible.

“Pension Retirement Eligible” means that as of your Separation Date you are a
Legacy Merck Employee and as of that date you are at least age 55 with at least
10 years of Credited Service or you are at least age 65.

“Rebadged Employee” is as defined in the Separation Benefits Plan.

“Retiree Healthcare Bridge Eligible” means that as of your Separation Date you
are a Legacy Merck Employee who is a Rebadged Employee who is not Retiree
Healthcare Eligible and (i) if your Separation Date occurs in 2012 you are at
least age 49 with at least 9 years of Credited Service on your Separation Date,
or (ii) if

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

26



--------------------------------------------------------------------------------

your Separation Date occurs in 2013 you are at least age 50 with at least 10
years of Credited Service as of December 31 of the year in which your Separation
Date occurs, or (iii) if your Separation Date occurs in 2014 you are at least
age 51 with at least 10 years of Credited Service as of December 31 of the year
in which your Separation Date occurs, or (iv) if your Separation Date occurs in
2015 or thereafter you are at least age 52 with at least 10 years of Credited
Service as of December 31 of the year in which your Separation Date occurs.

“Retiree Healthcare Eligible” means that as of your Separation Date you are a
Legacy Merck Employee who is at least age 55 and you have at least 10 “Years of
Service” as that term is defined in the Merck SPD for Legacy Merck Retirees.

“Retiree Healthcare Commencement Date” means the date your retiree healthcare
benefits begin as described in this Brochure.

“Retirement Plan” means the Retirement Plan for Salaried Employees of MSD

“Separation Benefits Plan” means the Merck & Co., Inc. US Separation Benefits
Plan.

“Separation Date” means a Rebadged Employee’s last day of employment with the
Employer.

“Separation Letter” means the letter provided by Parent or the employer that
that includes a “Release of Claims” (as defined in the Separation Benefits
Plan).

“Separation Letter Return Date” is the date stated in the Separation Letter (or
as extended by the Employer at its sole discretion) by which Rebadged Employees
must sign and return it to Parent or Employer.

“Separation Pay” is as defined in the Separation Benefits Plan and applicable to
Rebadged Employees.

“Separation Plan SPD” means the SPD for the Merck & Co., Inc. US Separation
Benefits Plan.

“Separation Program” means the (i) Separation Pay applicable to Rebadged
Employees under the Separation Benefits Plan, (ii) provisions described in this
Brochure applicable to (A) eligibility for retiree healthcare benefits for those
who are Retiree Healthcare Bridge Eligible, (B) eligibility for the Pension
Bridge for those who are Pension Bridge Eligible, (C) eligibility for the Rule
of 85 Transition Benefit under the Retirement Plan for those who are Pension
Retirement Eligible but not eligible for the benefit on their Separation Dates
or Pension Bridge Eligible and, in each case, who would have attained it within
two years of their Separation Dates (D) treatment under Merck’s options, RSUs
and PSUs (i) as retired for those who are Pension Bridge Eligible, (ii) as
retired for those who are

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

27



--------------------------------------------------------------------------------

Pension Retirement Eligible, and (iii) as separated/involuntarily terminated,
and (E) payment in lieu of AIP/EIP. A signed Separation Letter is not required
for the benefits described in clause (ii)(D)(ii) or (iii).

“SPDs” means summary plan descriptions of various employee benefit plans
sponsored by Merck & Co., Inc. or one of its wholly owned subsidiaries.

 

LMRK Rebadged Employees

Effective as of January 1, 2012

Revised as of December 12, 2011

28